Terral, J.,
delivered the opinion of the court.
About the 16th of March, 1902, T. R. Boswell, a justice of the peace in Yazoo county, took the examination ,of the case of Joe Campbell, charged with the murder of Bunk Collins. Upon the examination Campbell testified as a witness in his own behalf, as it was entirely competent for him to do, and the substance was reduced to' writing, but the writing remained without signature or certification. More than five months after *419such examination appellant was put upon his trial in the circuit court upon an indictment against him for the murder of Bunk Collins. Upon the trial Boswell testified for the state, and gave to the jury the substance of the evidence of Joe Campbell, which was highly criminating of himself. In addition to the testimony of Boswell of the evidence of Campbell upon his examination before him, Boswell was permitted, at the instance of the district attorney, to write out the substance of Campbell’s evidence, and to certify to it there before the petit jury, more than five months after it should have been done, and this was laid before the jury as being in compliance with § 1463, code 1892. This was manifest error. The certification of the evidence of a witness, made under § 1463, should be made during the examination, or immediately thereafter. Warren v. Bray, 8 Barn. & C,, 813; 1 Greenl. Ev., sec. 485. The error, however, worked no prejudice, as we think, to appellant, because it had already been fully proven to the jury by the sworn testimony of Boswell.

We find no reversible, error in the record, and the judgment is affirmed.